Rothrock, J.,
dissenting.—I cannot concur in the foregoing opinion of the majority of the court. A pension is granted to a soldier because, of some physical disability rendering him unable to earn a living by manual labor. It is intended for the support of himself and family. In case of his death, it is *717continued for the benefit of his widow and orphan children under sixteen years of age. The statute provides that it shall not be seized for debt before it is received by the pensioner, but shall inure wholly to his benefit. The last provision excludes the idea that it can be seized after it comes into his possession. The provision that it shall inure wholly to his benefit, is intended to mean something. If the opinion of the majority is correct, it is mere surplusage and means nothing, for the money is fully protected until it comes into the hands of the pensioner by the previous provisions of the section. This last provision is used in the same connection as that which prohibits the .seizure by creditors before it comes into the possession of the pensioner, and when in the same clause and sentence of the statute it is provided that it shall inure wholly to the benefit of the pensioner, the exclusion of creditors could be made but little plainer if the section had concluded with the words, “and not for the benefit of creditors.” It is said, in the majority opinion, that the money does inure wholly to the benefit of the pensioner when it comes into his possession and becomes subject to his control. In the general sense, this is true, but, it appears to me, the opinion ignores the thought' that this is á statute of exemption and its very object and purpose is to prevent creditors from seizing pension money.
It is conceded by the majority that the case of Folschow v Werner, 51 Wis., 85, is in point. In my judgment the opinion in that case is correct, and should be followed, especially in view of the well established rule that exemption laws are to be liberally construed in favor of the debtor.
In my opinion the judgment should be reversed, and I am authorized to say that Mr. Justice Beck concurs in this dissent.